Order entered May 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00189-CV

      JACKSON FULGHAM DBA COMMERCE STREET PARTNERS, Appellant

                                               V.

 ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, ET. AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-08353

                                           ORDER
       We GRANT court reporter Sharron R. Rankin’s May 1, 2014 second request for

extension of time to file the record and ORDER the record be filed no later than June 2, 2014.

No further extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE